Title: To James Madison from Joseph Pulis, 16 June 1807
From: Pulis, Joseph
To: Madison, James



Monsieur
A Malte le 16: Juin 1807

Je suis nouvellement dans le devoir de vous participer ce qui vient d’arriver sur le parage de cette Isle a un Sckonner Ameriquain nommé Maryland Marys comande par le Cape: Silvanus Stowell, le quell êtant partÿ d’ici pour se rendre a Smirne, eût le malheur de rencontrer un Corsaire Russe, qui l’arrêtat, & ce qui est encore plus surprenant, il lui prit toutes ses expeditions, & après les avoir jetté a la mer le conduisit a Corfù, où n’ayant point un rèprèsèntant les Etats Unis d’Amerique le dit Capitaine m’écrivit une lettre pour me demander un certificat par le quel il soit constatè que lorsquil passà dans ce Port pour suivre son voyage pour Smirne il avoit toutes ses expeditions en regle & quoyque la guerre des Russes avec le Grand Seigneur êtoit deja declarè il n’y avoir aucune nouvelle que Smirne êtoit bloquè.
Je ne laisserai pas de fournir à ce Capitaine cette pièce par la quelle J’espere qu’on lui rendra justice.  Je suis avec les sentiments de la plus parfaite estime, Monsieur Votre très humble & très obeissant Serviteur

Joseph Pulis

